DETAILED ACTION

Response to Amendment
Applicant’s Amendments to the Claims dated 19 January 2021 is acknowledged.  Claims 1-2 and 7-13 are cancelled.  Original claims 3-6 and 14-15 are pending.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: a golf shoe comprising protrusions on an outer lateral surface of a midsole, in one row or in multiple rows, wherein the protrusions have a hemi-spherical shape and have the same protruding height or different protruding heights, as claimed in claim 4 and shown in Figs. 2-4.  
Species II: a golf shoe comprising a protrusion wherein the protrusion comprises an arc-shaped part on an outer lateral surface of a midsole, wherein the midsole is vertical, inclined downwards, or protrudes convexly in an arc shape, as claimed in claim 5 and shown in Fig. 5.
Species III: a golf shoe comprising a protrusion wherein an arc-shaped part is formed in a curved manner and a vent hole is formed in the protrusion and an air passage is formed to pass through the midsole and an insole, as claimed in claim 6 and shown in Fig. 6.
Species IV: a golf shoe comprising a protrusion on a lateral surface of a midsole, wherein the protrusion is formed long (from a portion corresponding to the toe to a portion corresponding to the midsection of the foot) in an arc shape, as claimed in claim 14 and shown in Fig. 11.
Species V: a golf shoe comprising a plurality of protrusions formed (from a portion corresponding to the toe to a portion corresponding to the midsection of the foot) on the outside of the midsole, spaced apart from each other at a gap, as claimed in claim 15 and shown in Fig. 12.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 3
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I through V lack unity of invention because even though the inventions of these groups require the technical feature of A golf shoe, comprising: a sole; and an upper formed on a top portion of the sole, wherein a protrusion is formed on a front- or rear-side of an outer lateral surface of the, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of [Kline, US 2003/0131500].
Kline teaches:
A golf shoe (“Right G. Shoe” of the drawings), comprising: a sole (see annotated Figs below); and an upper (see annotated Figs. below) formed on a top portion of the sole, wherein a protrusion (see annotated Figs. below) is formed on a front or rear-side (see annotated Figs. below) of an outer lateral surface of the sole.


    PNG
    media_image1.png
    778
    774
    media_image1.png
    Greyscale



A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the requirement; see MPEP 812.01.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732


/SHARON M PRANGE/Primary Examiner, Art Unit 3732